Citation Nr: 0115100	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for the service 
connected psoriasis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his son-in-law


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1940 to December 
1960.

The issue of entitlement to service connection for PTSD was 
denied by rating decision in October 1999.  The veteran 
received written notice of the denial by letter in November 
1999; however, he failed to file a timely appeal therefrom 
and that decision is final.

In January 2000, the veteran requested that his claim of 
service connection for PTSD be reopened.  Following the 
submission of additional evidence, the claim of service 
connection for PTSD was considered as a de novo claim in a 
February 2000 rating decision and June 2000 statement of the 
case.  While the RO considered the veteran's claim for PTSD 
on a de novo basis, the Board is not bound by that 
determination.  In fact, the Board is required to conduct an 
independent new and material evidence analysis in claims 
involving final decisions.  See Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd No. 95-7058 (U.S. Ct. App. Fed. Cir. May 6, 
1996). 

The issue of entitlement to a rating in excess of 10 percent 
for the service connected psoriasis is the subject of the 
remand section of this decision.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for PTSD 
was last denied by rating decision in October 1999.

2.  The veteran did not file a timely appeal therefrom and 
that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the October 1999 rating decision that 
denied entitlement to service connection for PTSD is new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records are silent regarding complaints, 
findings or diagnoses of a psychiatric disorder.  On the 
October 1960 separation examination, the veteran was 
clinically evaluated as normal psychiatrically.

On the July 1999 VA psychiatric examination, it was noted 
that the veteran did not receive any psychiatric treatment.  
The veteran participated in combat during service, but he 
spoke about different situations and experiences very freely.  
No specific stressor events were described.  Although the 
veteran was exposed to stressors during service, he did not 
have any of the other criteria for a diagnosis of PTSD.  
There was no evidence of psychotic thought.  Affect was 
adequate; mood was pleasant and calm.  He was oriented times 
three.  Judgment was good; insight was fair.  The diagnosis 
was mild depressive disorder.

By rating decision in October 1999, it was determined that 
the claim of service connection for PTSD was denied as the 
medical evidence did not show the presence of the criteria 
necessary for a diagnosis of PTSD.  The veteran received 
written notice of this denial by letter in November 1999.  He 
failed to take any action with respect to the November 1999 
denial; thus, this decision became final a year after the 
mailing of notification of the decision to him in November 
1999.  38 C.F.R. §§ 3.104, 20.302 (2000).

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 
Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
In this case, the RO failed to handle the current claim as a 
request to reopen.  Thus, the overruled law was not used in 
the adjudication of the claim and no prejudice has inured to 
the veteran's claim.  Moreover, the veteran will again have 
the chance to submit evidence and argument in support of his 
claim as the case is being remanded to the RO.

Evidence received since the October 1999 rating denial 
consists of the following.

A December 1999 statement from Hector Caballero, M.D., 
indicates that he had evaluated the veteran in August and 
September 1999.  It was noted that the veteran was wounded in 
combat and that he lived through 2 wars which marked his life 
forever.  The veteran reported that he was involved in many 
battles and witnessed comrades wounded and killed in combat.  
His daughter reported that the veteran's social life had been 
affected as well.  He suffered from nightmares that were so 
violent that his wife had to sleep in a separate bedroom.  On 
examination, the veteran looked sad and anxious.  He would 
jump from one war experience to another.  He had flashbacks 
and other memories that he would block.  He suffered from 
sleep disturbance.  The veteran appeared to be very affected 
and traumatized by war events.  The diagnosis was PTSD.

The veteran testified in October 2000 that he suffers from 
PTSD as a result of his wartime experiences in the service; 
and that he had suffered from PTSD symptoms since the time of 
service discharge.

On VA psychiatric examination in November 2000, it was noted 
that the veteran had no hospitalizations or psychiatric 
prescriptions in his computer file.  He reported having 
nightmares at night.  Reportedly, the veteran could not be 
approached when asleep as he would wake up in a very agitated 
manner.  The veteran was alert and oriented times 3.  Mood 
was slightly anxious; affect was constricted.  Attention, 
concentration and memory were good.  Speech was clear and 
coherent.  Insight and judgment were fair.  The veteran 
exhibited good impulse control.  The diagnosis was mild 
anxiety disorder not otherwise specified.  Based on the 
veteran's history, records and evaluation, it was opined that 
the veteran's stressors were considered to be sufficient.  It 
was further opined that the remaining elements to support a 
diagnosis of PTSD were not met and that there was no link 
between a diagnosis of PTSD and a recognized stressor in 
service.

The additional evidence submitted in the form of the December 
1999 statement from Dr. Caballero constitutes evidence that 
was not previously considered which bears directly and 
substantially on the specific issue under consideration; that 
is, whether the veteran currently suffers from PTSD as a 
result of wartime experiences in service.  Dr. Caballero 
concluded that a diagnosis of PTSD was warranted based on the 
record and that the veteran required medical treatment for 
this disability.  This is evidence which is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  See 38 C.F.R. § 3.156.  This medical statement 
therefore constitutes new and material evidence and the 
veteran's claim is reopened.  

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the instant claim, however, 
must be remanded to the RO for fulfillment of the duty to 
assist, the veteran will have an additional opportunity to 
present evidence and argument in support of his de novo 
claim.   


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  To this extent only, the benefit sought on appeal 
is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

As the Board has determined that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for PTSD, the veteran's claim must be 
evaluated on the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.

The Board also notes that effective March 7, 1997, VA revised 
the regulations pertaining to PTSD to conform with the 
decision of Cohen v. Brown, 10 Vet. App. 128 (1997).  Prior 
to March 7, 1997, the following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The RO should utilize the revised 
regulation which provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the claimed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

VA has a duty to assist the veteran in the development of 
facts.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The RO must obtain copies of all treatment records relating 
to the veteran's PTSD. 

The duty to assist also includes conducting a thorough and 
contemporaneous examination which takes into consideration 
records of prior medical examinations and treatment.  
Lineberger v. Brown, 5 Vet. App. 367 (1993).  In view of the 
medical evidence of record, especially the statement from Dr. 
Caballero and the November 2000 VA medical opinion, the 
veteran should be afforded an examination by a board of 2 VA 
psychiatrists.

With respect to the increased rating claim for psoriasis, VA 
is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the December 2000 VA skin examination was flawed 
as the examiner did not have the veteran's claims folder for 
review.  

The Court has also held that in cases concerning the rating 
of disorders, clinical findings must be related specifically 
to the applicable rating criteria.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  As the Board's consideration of factors 
which are wholly outside the rating criteria provided by the 
regulation is error as a matter of law (See Massey v. Brown, 
7 Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)), the examiner is being furnished 
the pertinent excerpt from the Rating Code governing the 
veteran's service connected disability so that the examiner 
may address the type of information needed by the Board to 
assign a rating to the veteran's disability.    

Under applicable criteria, the veteran's psoriasis is rated 
as for eczema.  See 38 C.F.R. § 4.20 for analogous ratings.   
10 percent evaluation requires exfoliation, exudation or 
itching and involvement of an exposed surface or extensive 
area.  A 30 percent evaluation is warranted with evidence of 
exudation or constant itching, extension lesions, or marked 
disfigurement.  A 50 percent evaluation is warranted with 
evidence of ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant disfigurement.  38 C.F.R. Part 4, DC 7806.  

Following the gathering of all current treatment records, the 
veteran should be afforded a VA dermatology examination to 
include consideration of all of the rating criteria listed 
above.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for psychiatric disability since 
service and for psoriasis in recent 
years.  After securing any necessary 
releases, the RO should obtain all 
records that are not already of record.  
Thereafter, all records should be 
permanently associated with the claims 
file.  

3.  The veteran should be afforded an 
examination by a board of 2 VA 
psychiatrists.  The claims folder must be 
made available to the examiners for 
review prior to the examination.  Based 
on a complete review of the medical 
evidence and the current examination, the 
examiners should provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran currently 
suffers from PTSD as a result of his 
wartime experiences in service.  It 
should be stated whether a diagnosis of 
PTSD may be linked to a specific stressor 
event experienced during service pursuant 
to the diagnostic criteria set forth in 
Diagnostic And Statistical Manual of 
Mental Disorders (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiners should specify the stressor(s) 
upon which the diagnosis is based, 
discuss the etiology of the veteran's 
PTSD, and provide all factors upon which 
the diagnosis was made.  The reasons and 
bases for any answer should be discussed 
in full.  The answer to this question 
should be formulated using the underlined 
standard of proof.  It would be helpful 
if the examiners indicate why they agree 
or disagree with any opinions of record 
on this same matter to include Dr. 
Caballero's December 1999 opinion and the 
July 1999 and November 2000 VA medical 
opinions.

The dermatologist must determine the 
current severity of the service-connected 
psoriasis under the criteria in DC 7806.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner and reviewed in conjunction with 
the examination.  All appropriate testing 
should be performed in connection with 
this examination in order to evaluate 
fully the veteran's condition.  The 
examiner should provide complete clinical 
findings.  All rating criteria in DC 7806 
must be addressed.  

4.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate.  If the examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



